Per Curiam:
Error is assigned upon the granting of plaintiff’s-motion to strike out portions of defendant’s answer and counterclaim. Tbe respondent appeared in this court and confessed error, and consented that tbe cause be reversed and remanded. This being so, and, as a reversal will merely give tbe parties and tbe trial court further-opportunity to consider tbe matters involved, a reversal will be ordered and tbe cause remanded, without a consideration of tbe merits of tbe appeal.. See 3 Cyc. 404.
Reversed and remanded.